Citation Nr: 0523288	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  98-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a major depressive 
disorder, currently rated as 70 percent disabling.

3.  Entitlement to a special monthly compensation on account 
of a need for regular aid and attendance.

4.  Entitlement to special assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment.

5.  Entitlement to financial assistance in acquiring 
specially adapted housing or special home adaptation.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1985 to July 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 1997 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

The Board remanded the issues for additional development in 
September 2000.  Accomplishment of the development requested 
in the remand was delayed for an extended period of time 
pending completion of a dispute regarding applying VA 
benefits to pay for child support.  The case has now been 
returned to the Board for further appellate review.

The issues of entitlement to an increased rating for 
hypertension and an increased rating for a major depressive 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the appellant 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The veteran's service-connected disabilities are a major 
depressive disorder, rated as 70 percent disabling; a 
herniated nucleus pulposus on the right at L5-S1 and L4-5, 
rated as 60 percent disabling; right shoulder crepitus, rated 
as 10 percent disabling; right hip degenerative joint 
disease, rated as 10 percent disabling; a left knee 
condition, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; sinusitis, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
gastritis, rated as 10 percent disabling; seborrheic 
dermatitis, rate as 10 percent disabling; hearing loss of the 
left ear, rated as noncompensably disabling, and hemorrhoids, 
rated as noncompensably disabling.  

3.  The appellant is unable to care for his daily personal 
needs without assistance from others and is unable to protect 
himself from the hazards of daily living.

4.  The veteran's service-connected disabilities have 
resulted in permanent loss of use of one or both feet.

5.  The veteran's service-connected disabilities have 
resulted in the loss or loss of use of both lower extremities 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair.


CONCLUSIONS OF LAW

1.  The requirements for a special monthly compensation based 
on the need for regular aid and attendance are met.  38 
U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2004).

2.  The criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment, 
are met.  38 C.F.R. §§ 3.350, 3.808, 17.156 (2004).

3.  The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are met.  38 
U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence that had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
that must be met to establish the benefits.  The basic 
elements for establishing these benefits have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letter from the RO dated in November 2004 provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter from the RO specifically advised him to 
submit any additional evidence in his possession which would 
support the claim.  Thus, the fourth element is satisfied.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board notes that in Mayfield, the Court noted, citing 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), that a VCAA notice must be provided to a claimant before 
the initial unfavorable AOJ decision on a service-connection 
claim.  A VCAA notice was not provided to the appellant 
before the RO decisions regarding the claim for benefits.  
However, in Mayfield the Court noted that an error in the 
timing of the notice is not per se prejudicial and that to 
prove prejudice, the appellant had to claim prejudice with 
specificity.  In the present case, the Board finds that there 
was no prejudice to the appellant.  The Court in Mayfield 
noted that there could be no prejudice with an error in the 
timing of the VCAA notice if its purpose of affording the 
claimant a meaningful opportunity to participate effectively 
in the processing of the claim, was satisfied.  In other 
words, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter and was given an 
ample opportunity to respond.  The appellant has not claimed 
any prejudice as a result of the timing of the VCAA letters.  
Therefore, to decide the appeal would not be prejudicial 
error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran was afforded multiple VA examinations 
that were based on a review of the veteran's medical history 
and provided the appropriate opinions on diagnosis and 
functional loss.  The RO obtained all relevant evidence 
identified by the veteran.  The record includes his current 
post service treatment records.  The veteran has declined a 
hearing.  The Board does not know of any additional relevant 
evidence, which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  In addition, the AOJ has fully 
complied with the Board's remand instructions.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).



I.  Entitlement To A Special Monthly Compensation On Account
 Of A Need For Regular Aid And Attendance.

The appellant contends that the RO made a mistake by denying 
his claim for special monthly compensation.  He asserts that 
due to severe impairment he requires the aid and attendance 
of another.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim for aid and attendance benefits.

The veteran's service-connected disabilities are a major 
depressive disorder, rated as 70 percent disabling; a 
herniated nucleus pulposus on the right at L5-S1 and L4-5, 
rated as 60 percent disabling; right shoulder crepitus, rated 
as 10 percent disabling; right hip degenerative joint 
disease, rated as 10 percent disabling; a left knee 
condition, rated as 10 percent disabling; tinnitus, rated as 
10 percent disabling; sinusitis, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; 
gastritis, rated as 10 percent disabling; seborrheic 
dermatitis, rate as 10 percent disabling; hearing loss of the 
left ear, rated as noncompensably disabling, and hemorrhoids, 
rated as noncompensably disabling.  

The Board notes that the evidence which is of record includes 
a private treatment record dated in January 1998 which 
reflects that the veteran reported that his low back pain was 
doing worse.  It reportedly had gotten so bad that he needed 
help around the house, and needed assistance with some 
personal care.  He used a can and a wheelchair when he went 
out.  He had reliance on family members.  

The Board also notes that the report of an examination for 
aid and attendance or housebound status conducted by a 
private physician, Thomas Derbes, M.D., in March 1998 
reflects that the veteran had a permanent and total 
disability due to his back.  He could walk with a cane for up 
to 15 feet, and then required a wheelchair.  He was unable to 
dress or bathe himself.  He could go to the bathroom and eat, 
but could not walk, could not medicate himself, and could not 
protect himself from the hazards of daily living.  

A history and physical examination conducted in September 
1998 by Doug L. Stringer, M.D., reflects that the diagnosis 
was severe back and bilateral leg pain, paresthesias of his 
lower extremities, difficulty with bowel and bladder control, 
sexual dysfunction.  A myelogram and post myelogram CT scan 
showed large herniated disc at L5-S1.  

There are also numerous VA medical treatment records.  For 
example, a record dated in August 2002 reflects that the 
veteran had been controlling his pain with paravertebral 
nerve blocks and trigger point infections.  On objective 
examination, he was wheelchair bound.  The assessments were 
HTN and failed back syndrome, arachnoiditis.  

The report of an examination of the appellant for assessing 
housebound status or permanent need for aid and attendance 
conducted by the VA in November 2004 reflects that the 
veteran rode in a powered wheelchair and was accompanied to 
the examination by his wife.  She drove their vehicle.  The 
veteran reportedly lived at home with his wife.  The veteran 
was not permanently bedridden, but he appeared to be disabled 
due to his pain and required the assistance of a nurse and 
the examining physician to help him get from the chair onto 
the examining table.  He appeared to be in a great deal of 
pain and difficulty in making that effort.  His vision was 
adequate and he was not legally blind.  He was capable of 
managing all of his benefits.  He had very little capacity to 
protect himself from the hazards and dangers of the daily 
environment.  He had a history of chronic pain which was 
overlaid by significant psychological thought problems, 
including severe longstanding depression.  He did not have 
any dizziness, but did complain of some urinary leaking and 
soiling and occasional incontinence.  He did not have loss of 
balance, but it was indeed difficult for him to stand and 
move about because of his claimed pain.  He was able to 
perform shaving and oral care, though he complained of a good 
deal of bilateral shoulder pain which may make it difficult 
for him to brush his teeth and take care of his oral hygiene.  
His wife needed to assist him in dressing, undressing, and 
bathing.  He could only travel beyond the premises of his 
home with the assistance of another person, and he was 
confined to a powered wheelchair or a regular wheelchair.  
The veteran seldom left his home except for visits to 
physicians and occasional visits to friends.  Otherwise, he 
was essentially isolated at home and restricted due to these 
disabilities. 

On physical examination, the veteran was described as obese 
and under treatment for hypertension.  He was seated in a 
wheelchair, and needed assistance to get on an examining 
table.  He had pain and limitation of motion of both shoulder 
joints.  He was capable of using his arms for self feeding.  
The examiner indicated that the veteran may need assistance 
from his wife in dressing and undressing.  He was able to 
shave.  He did not require assistance in toileting, though he 
did need assistance getting from his wheelchair onto the 
toilet.  The lower extremities showed normal strength on 
examination, with no evidence of foot drop or muscle atrophy.  
He had neurologic abnormalities, with a claim of inability to 
sense pinprick sensitivity from the inguinal area to his 
feet.  He was able to sense vibratory sense throughout all 
that area.  He was capable of ambulating only a few feet from 
his wheelchair to another chair.  Other than that, he was 
essentially wheel chair bound.  He was not able to walk 
independently, even if he used a cane.  He was stooped over, 
and literally hobbled because of the severity of his pain.

The report of a general medical examination conducted by the 
VA in November 2004 contains similar information.  The 
reports shows that the veteran claimed that he was a good 
deal worse and was now confined to a wheelchair because he 
was unable to walk more than a few feet.  On examination, he 
was unable to get out of the wheelchair and was not weighed.  
He was able to undress to the extent of taking off his hat 
and shirt.  When he got out of the wheelchair, he was bent 
forward and presented as if he were in a great deal of pain.  
He had a good deal of difficulty moving from the chair to the 
examining table.  He was not able to stand, and therefore the 
examiner could not record the range of motion.  It was noted 
that when lying down, the veteran could flex each hip 95 
degrees.  He had no disability regarding turning over when 
lying down.  The examiner concluded that the veteran did not 
have total loss of use of his lower extremities, and this was 
demonstrated by the ease with which he turned over on to his 
right side and was able to flex his hip.  

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance, or who is housebound.  
See 38 C.F.R. § 3.351.  The need for regular aid and 
attendance means helplessness or being so helpless as to 
require the regular aid and attendance of another person.  A 
claimant will be considered to be in need of regular aid and 
attendance if he or she (1) is blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  See 38 C.F.R. § 3.351(c).

In making a determination as to whether a claimant has a 
factual need of aid and attendance, 38 C.F.R. § 3.352(a) 
provides that consideration is to be given to such conditions 
as inability of the claimant to dress or undress herself or 
keep herself ordinarily clean and presentable; frequent need 
for adjustment of any special prosthetic device or orthopedic 
appliance which by reason of the particular disability cannot 
be done without aid; inability of the claimant to feed 
himself through extreme weakness; inability to attend the 
wants and needs of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from the hazards or dangers incident to 
his daily environment 

The aforementioned examination reports, by the private 
physician in March 1998 and by the VA in November 2004 does 
establish that the appellant has a need for regular aid and 
attendance under the criteria contained in 38 C.F.R. 
§ 3.352(a).  The VA examiner stated that he was unable to 
perform certain self care and other activities of daily 
living.  He has inability to attend the wants and needs of 
nature as demonstrated by the fact that he required 
assistance to get on a toilet.  The VA examiner further 
stated that there was incapacity which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers incident to his daily environment.  

In summary, the evidence shows that the appellant's 
disabilities render him unable to care for his daily personal 
needs without assistance from others and unable to protect 
himself from the hazards of daily living.  Therefore, he 
qualifies for increased compensation on the basis of having a 
regular need for aid and attendance.

II.  Entitlement To Special Assistance In The Purchase Of An 
Automobile
 Or Other Conveyance And/Or Adaptive Equipment.

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on impairment 
due to his service-connected disabilities.  He asserts that 
his service-connected disabilities have resulted in him 
requiring the use of a wheel chair for moving all but the 
shortest distances, and that as a result he requires the 
benefits sought on appeal.

§ 17.156   Eligibility for automobile adaptive equipment.
Automobile adaptive equipment may be authorized if the Under 
Secretary for Health or designee determines that such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure 
established by the State of such person's residency or other 
proper licensing authority. 
(a) Persons eligible for adaptive equipment are: 
(1) Veterans who are entitled to receive compensation for 
the loss or permanent loss of use of one or both feet; or 
the loss or permanent loss of use of one or both hands; or 
ankylosis of one or both knees, or one of both hips if the 
disability is the result of injury incurred or disease 
contracted in or aggravated by active military, naval or air 
service. 
(2) Members of the Armed Forces serving on active duty who 
are suffering from any disability described in paragraph 
(a)(1) of this section incurred or contracted during or 
aggravated by active military service are eligible to 
receive automobile adaptive equipment. 
(b) Payment or reimbursement of reasonable costs for the 
repair, replacement, or reinstallation of adaptive equipment 
deemed necessary for the operation of the automobile may be 
authorized by the Under Secretary for Health or designee.

§ 3.808   Automobiles or other conveyances; certification.
A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902 
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.
(a) Service. The claimant must have had active military, 
naval or air service.
(b) Disability. (1) One of the following must exist and be 
the result of injury or disease incurred or aggravated 
during active military, naval or air service; 
(i) Loss or permanent loss of use of one or both feet; 
(ii) Loss or permanent loss of use of one or both hands; 
(iii) Permanent impairment of vision of both eyes: Central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye. 
(iv) For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.
(Authority: 38 U.S.C. 3902) 
(2) Veterans not serving on active duty must be entitled to 
compensation for the disability. As to any claimant the 
disability must be service connected in accordance with 
usual criteria. (See §§3.1 (m) and (n), 3.301-3.310.) 
(c) Claim for conveyance and certification for adaptive 
equipment. A specific application for financial assistance 
in purchasing a conveyance is required which must contain a 
certification by the claimant that the conveyance will be 
operated only by persons properly licensed. The application 
will also be considered as an application for the adaptive 
equipment to insure that the claimant will be able to 
operate the conveyance in a manner consistent with safety 
and to satisfy the applicable standards of licensure of the 
proper licensing authorities. Simultaneously with the 
certification provided pursuant to the introductory text of 
this section, a claimant for financial assistance in the 
purchase of an automobile will be furnished a certificate of 
eligibility for financial assistance in the purchase of such 
adaptive equipment as may be appropriate to the claimant's 
losses unless the need for such equipment is contraindicated 
by a physical or legal inability to operate the vehicle. 
There is no time limitation in which to apply. An 
application by a claimant on active duty will be deemed to 
have been filed with VA on the date it is shown to have been 
placed in the hands of military authority for transmittal.
(Authority: 38 U.S.C. 3902) 
(d) Additional eligibility criteria for adaptive equipment. 
Claimants for adaptive equipment must also satisfy the 
additional eligibility criteria of §§17.156, 17.157, and 
17.158 of this chapter.
(Authority: 38 U.S.C. 3902) 
(e) Definition. The term adaptive equipment, means 
generally, that equipment which must be part of or added to 
a conveyance manufactured for sale to the general public to 
make it safe for use by the claimant and to assist him or 
her in meeting the applicable standards of licensure of the 
proper licensing authority. 
(1) With regard to automobiles and similar vehicles the term 
includes a basic automatic transmission as to a claimant who 
has lost or lost the use of a limb. In addition, the term 
includes, but is not limited to, power steering, power 
brakes, power window lifts and power seats. The term also 
includes air-conditioning equipment when such equipment is 
necessary to the health and safety of the veteran and to the 
safety of others, and special equipment necessary to assist 
the eligible person into or out of the automobile or other 
conveyance, regardless of whether the automobile or other 
conveyance is to be operated by the eligible person or is to 
be operated for such person by another person; and any 
modification of the interior space of the automobile or 
other conveyance if needed because of the physical condition 
of such person in order for such person to enter or operate 
the vehicle. 
(2) With regard to automobiles and similar vehicles the term 
includes such items of equipment as the Chief Medical 
Director may, by directive, specify as ordinarily necessary 
for any of the classes of losses specified in paragraph (b) 
of this section and for any combination of such losses. Such 
specifications of equipment may include a limit on the 
financial assistance to be provided based on judgment and 
experience. 
(3) The term also includes other equipment which the Chief 
Medical Director or designee may deem necessary in an 
individual case. 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance. The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63

The veteran contends that his service-connected disorder 
affecting his back has caused significant impairment of his 
legs resulting in extreme difficulty walking, and that this 
requires him to obtain a specially outfitted vehicle.  He 
states that he has difficulty getting up from his wheelchair, 
and must be in a wheelchair most of the time.  He contends 
that he needs a van and adaptive equipment in order to allow 
him to transport his wheelchair.  

The Board finds that the veteran's contention that his 
service-connected disabilities cause impairment which 
warrants benefits such as an automobile or adaptive equipment 
is supported by the medical evidence.  The evidence 
pertaining to the veteran's service-connected disabilities is 
summarized above.  There are numerous items of evidence 
reflecting that his service-connected back disorder has 
resulted in a need for use of a wheel chair.   The 
preponderance of the evidence reflects that the veteran's 
service-connected disabilities have effectively resulted in 
permanent loss of use of one or both feet.  The Board 
concludes that the fact that the veteran can move his legs 
while lying on an examining table does not offset the fact 
that he is essentially confined to the wheel chair for 
movement.  He has little actual remaining function for 
activities such as the acts of balance, propulsion, etc.

The Board has noted that there are some indications in the 
file that the veteran's impairment of the legs could be less 
severe that he contends.  For example, there was no atrophy 
on VA examination.  However, the medical treatment records 
reflecting use of a wheelchair cover a number of years, and 
generally support his contention.  Therefore, resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the evidence demonstrates that the veteran's service-
connected disabilities have resulted in permanent loss of use 
of one or both feet.  Accordingly, the Board concludes that 
the criteria for entitlement to an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only, are met.

III.  Entitlement To Financial Assistance In Acquiring 
Specially
 Adapted Housing Or Special Home Adaptation.

The veteran contends that the RO made a mistake by denying 
his claim for specially adapted housing assistance or a home 
adaptation grant.  He states that his back disorder requires 
the use of a wheelchair, and that his ability to get around 
his house is severely limited.  

Under 38 C.F.R. § 3.809 a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met:
	(a)	Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
	(b)	Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total disability 
due to: 
		(1)	The loss, or loss of use, of both lower 
extremities, such as to 	preclude locomotion without the aid 
of braces, crutches, canes, or a 	wheelchair, or 
		(2)	Blindness in both eyes, having only light 
perception, plus the 		anatomical loss or loss of use 
of one lower extremity, or 
		(3)	The loss or loss of use of one lower extremity 
together with 	residuals of organic disease or injury which 
so affect the functions of balance 	or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
	canes, or a wheelchair. 
		(4)	The loss or loss of use of one lower extremity 
together with the 	loss or loss of use of one upper 
extremity which so affect the functions of 	balance or 
propulsion as to preclude locomotion without the aid of 
braces, 	crutches, canes, or a wheelchair. 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See C.F.R. 
§ 3.809(d).  

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met:
	(a)	The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a).
A veteran who first establishes entitlement under this 
section and who later becomes eligible for a certificate of 
eligibility under § 3.809  may be issued a certificate of 
eligibility under § 3.809.  However, no particular type of 
adaptation, improvement, or structural alteration may be 
provided to a veteran more than once.
	(b)	The veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.

The evidence pertaining to the severity of the veteran's 
service-connected disabilities is summarized above.  After 
considering all of the evidence, the Board finds that the 
veteran's service-connected disabilities has resulted in the 
loss or loss of use of both lower extremities, such as to 
preclude locomotion without the aid of braces, crutches, 
canes.  The Board again notes that the medical treatment 
records reflecting use of a wheelchair cover a number of 
years, and generally support his contention.  Accordingly, 
the Board concludes that the criteria for entitlement to 
specially adapted housing assistance are not met.  


ORDER

1.  Special monthly compensation on account of a need for 
regular aid and attendance is granted. 

2.  Entitlement to an automobile or other conveyance and 
adaptive equipment, or for adaptive equipment only, is 
granted.

3.  Financial assistance in acquiring specially adapted 
housing or special home adaptation is granted.  


REMAND

The Board finds that VA has not yet met its duties under the 
VCAA.  In this regard, the Board notes that there are 
indications in the claims file that the veteran was in a VA 
vocational rehabilitation program.  However, the vocational 
rehabilitation file is not associated with the claims file.  
That folder should be obtained for consideration in 
connection with the current claim as it may contain evidence 
which is relevant to the veteran's claim for higher ratings.  

The Board also notes that there is an indication that the 
veteran receives benefits from the Social Security 
administration.  Therefore, additional records may be located 
at an office of the Social Security Administration.  That 
organization's files would likely also include medical 
examination reports and disability assessments which might be 
relevant to the veteran's claims for increased compensation 
for his service-connected disabilities.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
SSI disability benefits, particularly the 
medical records relied upon concerning 
that claim.

3.  Thereafter, the RO should 
readjudicate the appellant's claim.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


